DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170104182 (Kim et al).
Concerning claim 1, Kim discloses a display substrate, comprising:
a base substrate (115);
a plurality of light emitting units on the base substrate; wherein the plurality of light emitting units include a plurality of pixel display areas (II); and

wherein the reflection layer includes a plurality of patterns and a plurality of openings defined between adjacent patterns of the plurality of patterns, and positions of the plurality of openings are corresponding to positions of the plurality of pixel display areas (Fig. 11).
Continuing to claim 2, Kim discloses wherein the display substrate further includes: a pixel definition layer (310) on the base substrate; the pixel definition layer include a plurality of patterns; orthographic projections of the plurality of patterns of the pixel definition layer to the base substrate coincide with the orthographic projections of the plurality of patterns of the reflection layer to the base substrate (Fig. 11).
Regarding claim 4, Kim discloses wherein the display substrate is a top emission type display substrate, and the reflection layer is on one side of the plurality of light emitting units distal to the base substrate (Fig. 11).
Referring to claim 5, Kim discloses wherein a metal layer in the display substrate is reused as the reflection layer ([0057] and Fig. 11).
Pertaining to claim 6, Kim discloses wherein the display substrate includes a thin film transistor; the metal layer is one or two of a gate layer and source- drain electrodes of the thin film transistor ([0057], gate made of Al which is a reflective material).
As to claim 7, Kim discloses wherein the reflection layer is made of one or more of aluminum, titanium and molybdenum ([0057]).
Considering claim 8, Kim discloses wherein orthographic projections of the plurality of openings to the base substrate coincide with orthographic projections of the plurality of pixel display areas to the base substrate (Fig. 11).
Concerning claim 9, Kim discloses wherein orthographic projections of the plurality of openings to the base substrate at least partially overlap orthographic projections of the plurality of pixel display areas to the base substrate (Fig. 11).
Considering claim 10, Kim discloses a display device, comprising a display substrate;
wherein the display substrate includes:
a base substrate (110);
a plurality of light emitting units on the base substrate; wherein the plurality of light emitting units include a plurality of pixel display areas (II); and
a reflection layer (370 and 170) on the base substrate;
wherein the reflection layer includes a plurality of patterns and a plurality of openings defined between adjacent patterns of the plurality of patterns, and positions of the plurality of openings are corresponding to positions of the plurality of pixel display areas (Fig. 11).
Continuing to claim 11, Kim discloses wherein the display substrate further includes: a pixel definition layer (310) on the base substrate; the pixel definition layer include a plurality of patterns; orthographic projections of the plurality of patterns of the pixel definition layer to the base substrate coincide with the orthographic projections of the plurality of patterns of the reflection layer to the base substrate (Fig. 11)
Referring to claim 12, Kim discloses wherein the display substrate includes a thin film transistor (250); one or two of a gate layer and source-drain electrodes of the thin film transistor is reused as the reflection layer (Fig. 11).
Regarding claim 13, Kim discloses a method for manufacturing a display substrate, comprising:
providing a base substrate (110);

the method further includes:
forming a reflection layer (370) in such a manner that the reflection layer includes a plurality of patterns and a plurality of openings defined between adjacent patterns of the plurality of patterns, and positions of the plurality of openings are corresponding to positions of the plurality of pixel display areas (Fig. 11).
As to claim 17, Kim discloses wherein the display substrate is a top emission type display substrate;
wherein the forming a reflection layer, includes: forming the reflection layer on one side of the plurality of light emitting units distal to the base substrate (Fig. 11).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170104182 (Kim et al).
Pertaining to claims 3, 15, and 16, Kim discloses forming an emission type display substrate.
Kim does not disclose that the display substrate is a bottom emission type display substrate;
the reflection layer is between the base substrate and the plurality of light emitting units; or
the reflection layer is on one side of the base substrate distal to the plurality of light emitting units, 
wherein the base substrate has a first surface and a second surface opposite to the first surface, and the plurality of light emitting units are on the first surface of the base substrate, the display substrate is a bottom emission type display substrate;
wherein the forming a reflection layer, includes: forming the reflection layer on the first surface of the base substrate;
wherein the forming a plurality of light emitting units on the base substrate, includes: forming the plurality of light emitting units on one side of the reflection layer distal to the base substrate.
wherein the base substrate has a first surface and a second surface opposite to the first surface, and the plurality of light emitting units are on the first surface of the base substrate, the display substrate is a bottom emission type display substrate;
wherein the forming a reflection layer, includes: forming the reflection layer on the second surface of the base substrate.
However, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). Applicant discloses both a top and bottom emission type display device that is realized by rearranging the configuration of the reflection layer. Therefore, it would have been Kim in order to form a top or bottom emission type display device.
Concerning claim 14, Kim discloses wherein the method further includes: forming a pixel definition layer (310) via exposure with a first mask ([0077]);
wherein the forming a reflection layer, includes: forming the reflection layer via exposure with the first mask ([0081]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/            Examiner, Art Unit 2897                                                                                                                                                                                            	02/26/22